         Case 1:18-cv-00691-TNM Document 21 Filed 01/22/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
PUBLIC CITIZEN, INC.,                )
                                     )
            Plaintiff,               )
                                     )
            v.                       )    Civil Action No. 1:18-cv-00691 (TNM)
                                     )
UNITED STATES DEPARTMENT             )
OF EDUCATION,                        )
                                     )
            Defendant.               )
                                     )

                               PLAINTIFF’S STATUS REPORT

       Plaintiff Public Citizen, Inc., submits this status report in response to the Court’s Minute

Order dated December 21, 2018. Due to the lapse in appropriations, counsel for Defendant U.S.

Department of Education (ED) from the U.S. Attorney’s Office is unable to participate

substantively in the preparation and filing of this status report, but joins Plaintiff in requesting a

continuation of the status conference currently scheduled for February 4, 2019, at 11:00 AM.

       As explained in the parties’ previous joint status report, ED made a supplemental

production and response to Plaintiff on December 14, 2018. On December 21, 2018, Plaintiff’s

counsel sent an email to agency counsel and counsel from the U.S. Attorney’s Office outlining

Plaintiff’s remaining questions and concerns with the production. The parties originally planned

to schedule another teleconference during the first or second week of January, after agency counsel

and counsel from the U.S. Attorney’s Office both returned from annual leave. However, agency

counsel did not return from annual leave until January 15, and counsel from the U.S. Attorney’s

Office is not permitted to work on this matter in light of the lapse in appropriations.
          Case 1:18-cv-00691-TNM Document 21 Filed 01/22/19 Page 2 of 2



        Agency counsel has remained willing to communicate with Plaintiff’s counsel concerning

the outstanding issues in this case, and agency counsel and Plaintiff’s counsel have tentatively

agreed to a teleconference next week to discuss the outstanding issues.

        Accordingly, Plaintiff requests that the Court permit it to file another status report

concerning whether there remain outstanding issues to be litigated in this case by February 8, 2019.

In light of the lapse in appropriations, the parties jointly request that the Court continue the

currently scheduled status conference to a date after the restoration of funding to the Department

of Justice.

Dated: January 22, 2019                              Respectfully submitted,

                                                     /s/ Patrick D. Llewellyn
                                                     Patrick D. Llewellyn (D.C. Bar No. 1033296)
                                                     Public Citizen Litigation Group
                                                     1600 20th Street NW
                                                     Washington, DC 20009
                                                     (202) 588-l 000
                                                     pllewellyn@citizen.org

                                                     Counsel for Plaintiff




                                                 2
